OPINION
Per CURIAM:
This appeal comes ,to this court on questions of law and fact from a judgment entered for the cross-petitioners by the common pleas court of Cuyahoga County. The action is one filed by the Treasurer of Cuyahoga County, seeking to establish a tax lien on the property of the substituted defendants, Edward R. Durkin and Mary Durkin, in a foreclosure action.
The defendants, by cross-petition, seek to enjoin the collection of the taxes and assessments which are the subject of this action for the reason that the property against which such taxes and assessments are assessed has been torrenized under the laws of Ohio, it being alleged that at least a part of such taxes are special assessments and that the resolution of the taxing subdivision assessing such special assessments has not been memorialized pursuant to §8572-56 GC (repealed effective 8/18/37).
Upon due consideration of the stipulation of facts and the admissions contained in the pleadings, we find that the special assessments which were in part the basis for the reassessing ordinance are separable between those which were petitioned for and/or memorialized and those that were not. For that reason the taxes and assessments which either were memorialized (lighting) and/or such as accrued as a result of improvements petitioned for by predecessors in title of defendants, the injunctive relief prayed for by the substituted defendants, Edward R. and Mary Durkin, and The National City Bank of Cleveland, in their cross-petition, is denied and a decree is entered for plaintiff as prayed for.
See: Shaker Land Co. v. City of Cleveland, 139 Oh St 536.
Laurel Hill-Corlett Land Co. v. Collister Tr. etc., 43 Oh Ap 229.
(Gunderson v. City of South Euclid, 157 Oh St 437, not applicable.)
Injunction is allowed as prayed for by the defendants, Edward R. and Mary Durkin, and The National City Bank of Cleveland on their cross-petition, as to such special assessments as were not memorialized in pursuance of §8572-56 GC, or such as have not accrued as result of petition by predecessors in title.
For the foregoing reasons a decree will be entered for plaintiff and the defendants, in accordance with this opinion. Exceptions noted. Order see journal.
HURD, PJ, KOVACHY, J, SKEEL, J, concur.